 In the Matter of STANDARD OIL COMPANY OF CALIFORNIAandGEN-ERAL TRUCK DRIVERS,WAREHOUSEMEN AND HELPERS,LOCAL 315,A. F. OF L.In the Matterof STANDARDOIL COMPANY OF CALIFORNIAandLOCALNo. 21, INTERNATIONAL UNION OFOPERATING ENGINEERS,A. F. of L.Cases Nos. 20-R-1255 and 00-R-1485, respectively.DecidedApril 9, 1946Pillsbury, MadisondSutro, by Mr. Norbert Korte,of San Fran-cisco, Calif., for the Company.Messrs. Charles J. JanigianandCharles P. Scully,of San Fran-cisco,Calif.; andMr. Allan Johnston,ofMartinez, Calif., for theTeamsters.Messrs. Charles J. Janigian, Charles P. Scully,andVictor Swanson,of San Francisco, Calif., andMr. Jack Lloyd,of Richmond, Calif., forthe OperatingEngineers.Mr. Lindsay P. Walden,of Fort Worth Tex., andMr. N. J.Newman,of Richmond, Calif., for the Oil Workers.Mr. Ronald D. Murray,of Richmond, Calif., andMr. John P. Mc-Farland,of San Francisco, Calif., for the Petroleum Workers.Mr. Angelo J. Fiumara,of counsel to the-Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by General Truck Drivers, Warehouse-men and Helpers, Local 315, A. F. of L., herein called the Teamsters,and by Local No. 21, International Union of Operating Engineers,A. F. of L., herein called the Operating Engineers, each alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Standard Oil Company of California, Rich-mond, California, herein called the Company, the National LaborRelations Board consolidated the cases and provided for an appro-priate hearing upon due notice before Wallace E. Royster, Trial Ex-aminer.The hearing was held at San Francisco, California, on67 N. L R S., No. 19.139 140DECISIONSOF NATIONAL LABORRELATIONS BOARDNovember 28 and 29, 1945.The Company ; the Teamsters ; the Op-erating Engineers; Oil Workers International Union, CIO, hereincalled the Oil Workers; and Independent Union of Petroleum Work-ers, herein called the Petroleum Workers, appeared and participated.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS of FACT1.THE BUSINESS OF THE COMPANYStandard Oil Company of California, a Delaware corporation, isengaged in the production, refining, transportation, sale, and distribu-tion of petroleum and petroleum products.The Company owns andoperates refineries at Richmond, Bakersfield, and El Segundo, Califor-nia, and through subsidiaries, it operates refineries in other States.During the year 1944, the Company produced in excess of 75,000,000barrels of refined petroleum products, about 40 percent of which wasshipped to points outside the State of California.During the sameperiod, the crude petroleum utilized by the Company at its refinerieswas produced or purchased by it entirely within the State of Cali-fornia.Although the Company shipped no crude petroleum outsidethe State, it delivered to purchasers, including a subsidiary, more than2,000,000 barrels of crude petroleum which were subsequently trans-ported outside the State.The California Research Corporation, atotally owned subsidiary of the Company, carries on its functions atthe Richmond refinery.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.It.TILE ORGANIZATIONS INVOLVEDGeneral Truck Drivers, Warehousemen and Helpers, Local 315, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.Local No. 21, International Union of Operating Engineers is alabor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.OilWorkers International Union is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company. STANDARDOIL COMPANY OF CALIFORNIA141Independent Union of Petroleum Workers isa labor organizationadmitting to membership employees of the Company.III. TILE QUESTIONS CONCERNING REPRESENTATIONThe Teamsters and the Operating Engineers each requested recog-nition from the Company as the bargaining representative of certainof its employees.The Company, however, has refused to recognizedither union in the absence of Board certification.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Teamsters and the Operating Engineers eachrepresents a substantial number of employees in the respective unitsalleged by each to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 9 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Teamsters seeks a unit composed of all truck drivers, helpers,dispatchers, and utility service men in the Motor Transport Depart-ment at the Richmond refinery, excluding the timekeeper, executives,and supervisory employees.The Operating Engineers desires a unit of all production and main-tenance employees on the classified pay roll at the Richmond refineryand at the California Research Corporation, herein called the C. R. C.,including shift foremen, but excluding certain employees covered byindividual contracts severally executed between the Company andcertain labor organization S,2 those employees whom the Teamsterswishes to represent, telephone operators, cafeteria employees, officejanitors, photo reproduction employees, militarized guards, technicaland professional employees, office and clerical employees, and allsupervisory employees.The Company agrees with the unit description of the OperatingEngineers except that it would also include therein employees in theMotor Transport Department who are not covered by existingcontracts.^The Field Examiner reported that in Case No. 20-R-1255,the Teamsters submitted 44application cards;that in Case No 20-R-1485, the Operating Engineers submitted 851authorization and application cards;and that there are approximately 78 and 2,525employees in the respective units alleged by each to be appropriate.The Field Examinerfurther reported that the Oil Workers submitted application cardsand a certified list of 682 names ; that the Petroleum Workers submitted a certified listof 359 names;and that there are approximately 2,355 and 2,375 employees in the respec-tive units alleged by each to be appropriate.'These are International Association of Machinists;InternationalBrotherhood ofBoilermakers,Iron Shipbuilders,Welders and Helpers of America;and InternationalBrotherhood of Electrical Workers 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Oil Workers contends that the appropriate unit should includeall production and maintenance employees on the classified pay rollat the Richmond refinery, excluding employees covered by the con-tracts noted above, employees in the C. R. C., Motor Transport De-partment, Purchase and Stores Department, foremen operators A,B, and C, job foremen B, and all shift foremen.The Petroleum Workers agrees with the Oil Workers' unit conten-tion except that it would also include in the unit all shift foremen.The Company operates within the State of California three refin-eries located at El Segundo, Bakersfield, and Richmond. The presentpetitions upon which the instant proceedings are based are directedto the Richmond refinery where employees are principally engaged intheManufacturing, Purchase and Stores, and Motor Transport De-partments of the Company, and in the C. R. C. The personnelemployed in the individual departments and in the C. R. C. are listedon either one of two types of pay roll: one, the classified, chieflycontains the daily paid and salaried clerical employees, and the other,the unclassified, lists the salaried employees not subject to the FairLabor Standards Act.None of the parties herein wishes to representemployees listed on the latter pay roll.With respect to the Teamsters' petition, the record discloses that thetruck drivers, helpers, dispatchers, and utility service men employedin the division of the Motor Transport Department at the Richmondrefinery are under supervision separate and apart from that of em-ployees engaged in other departments of the Company.Their col-lective duties consist of transporting by truck, bus, sand passengercars, materials, equipment, supplies, and personnel, almost exclusivelywithin the geographic confines of the refinery.Upon the basis ofthe record we are satisfied that these employees constitute an identi-fiable and well-defined group of employees of a recognized craft, andthat a unit comprising such employees would be feasible for collectivebargaining.As indicated above, the Operating Engineers seeks a unit of pro-duction and maintenance employees at the Richmond refinery andat the C. R. C.Although the Oil Workers and the Petroleum Workersagree that the production and maintenance employees in the Manufac-turing Department should be included in such a unit, they would ex-clude therefrom production and maintenance employees at the Pur-chase and Stores Department and at the C. R. C.The record reveals that the personnel employed in the Purchase andStores Department procures and stores equipment and supplies usedin the Company's manufacturing operations; that there has been someemployee interchange between the Purchase and Stores and the Manu-facturing Departments; and that their working conditions are sub-stantially the same.Accordingly, we are of the opinion that the em- STANDARD OIL COMPANY OF CALIFORNIA143ployees in both these departments have common interests,and thatthey may be bargained for together in some unit is consequently clear .3The C.R. C. is a wholly owned subsidiary of the Company whosefunctions include providing technical guidance and assistance to theCompany'soperatingdepartments.Despite its separate corporateexistence,it appears that the activities of the C. R. C. are integratedwith those of the Manufacturing Department.In a previous case'involving the Richmond refinery, employees in the C. R. C. were in-cluded in the three voting groups of employees at that refinery, andcertain craft employees of the C. R. C. were also included in appro-priate craft units with employees of the Company.It seems, then,on the basis of that case and the present record,that the inclusion ofemployeesof the C.R. C. working at theRichmondrefinery in aunit with production and maintenance employees of the Companywould not be inappropriate.However, on July 26,1945,the PetroleumWorkers filed a petition for investigation and certification of repre-sentatives in CaseNo. 21-R-2938,5alleging that employees of theC. R. C. in a system-wide group constitute an appropriate unit apartfrom employees at the Company's refineries.Pending our investi-gation of that petition,we shall make no finding with respect to theunit or units appropriate for employees of the C. R. C., reserving ourdecision with respect to the inclusion of any such employees in the unitcovering employees herein until we have fully considered the saidpetition.We shall,therefore,exclude employees of the C. R. C. fromthe unit ofproductionand maintenance employees at the Richmondrefinery.There remains for consideration the following disputed categoriesof employees in the production and maintenance unit :Shiftforemen andjob foremen B:The Company, the OperatingEngineers,and the Petroleum Workers would include employees inthese industrial classifications while the Oil Workers would excludethem apparently on the ground that they are supervisory employees.Shift foremen are designated on the pay roll as foremen operatorsA, B, and C, and the record is clear that they, as well as job foremenB, have no power effectively to recommend changes in the status ofemployees under them.Accordingly,we shall include them in theproduction and maintenance unit.Plant guards:The Operating Engineers alone would include plantguards in a production and maintenance unit.Although the guardsare not militarized,the record is not clear as to whether they aredeputized or whether their work is essentially that of plant watchmen.In the absence of sgch evidence,we cannot make a definitive findingSeeMatter of Standard Oil Company of California,58 N. L. R. B. 560.See Matter of Standard Oil Company of California, supra.'This petition was subsequently transferred to the 20th Region as Case No. 20-R-1527. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith respect thereto.Accordingly, we shall include watchmen, assuch, and shall exclude deputized plant-protection personnel, if any.Upon the basis of the entire record, we find that the following unitsare appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :Unit 1. All truck drivers, helpers, dispatchers 6 and utility servicemen employed by the Company in the Motor Transport Departmentat the Richmond refinery, excluding the timekeeper, executives, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action :Unit 2. All production and maintenance employees on the classifiedpay roll employed by the Company at the Richmond refinery, includingthose in the Purchase and Stores Department, shift foremen, job fore-men B, and watchmen, but excluding employees of California ResearchCorporation, all employees represented by International AssociationofMachinists; by International Brotherhood of Boilermakers, IronShipbuilders,Welders and Helpers of America; and by InternationalBrotherhood of ElectricalWorkers; telephone operators, cafeteriaemployees, office janitors, photo reproduction employees, technical andprofessional employees, deputized plant-protection personnel,7 officeand clerical employees, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action.V.THE DETERMINATION OF REPRESENTATIVESAs appears inMatter of Standard Oil Company of California, 67N. .L. R. B. 132, issued this day, the Petroleum Workers petitionedtherein for a unit composed of all employees of the Motor TransportDepartment in California on the Company's classified pay roll. Inview of our finding in that case that such a unit may be appropriatefor the purposes of collective bargaining and inasmuch as an electionis to be conducted among the Motor Transport Department employeesinvolved in this proceeding, we shall, as hereinafter provided, grantthe Petroleum Workers' request to appear on the ballot with theTeamsters.We shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among employeesin each of the appropriate units who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.6 This does not include the head dispatcher,Hal Dimock,who is a supervisory employeewithin the Board's customary definition.7There are no militarized guards in the Company's employ. STANDARD OIL COMPANY OF CALIFORNIADIRECTION OF ELECTIONS145By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Standard OilCompany of California, Richmond, California, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Twentieth Reg-ion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, and our determinations in Section V, above, among thefollowing units of employees of the Company who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the elections: (1)to determine whether the employees described in Unit 1 of SectionIV,supra,desire to be represented by General Truck Drivers, Ware-housemen and Helpers, Local 315, A. F. of L., or by IndependentUnion of Petroleum Workers, for the purposes of collective bargain-ing, or by neither; and (2) to determine whether the employeesdescribed in Unit 2 of Section IV,supra,desire to be represented byLocal No. 21, International Union of Operating Engineers, A. F. of L.;by Oil Workers International Union, C. I. 0.; by Independent Unionof Petroleum Workers, for the purposes of collective bargaining, or bynone of said organizations.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.892148-46-vol. 67-11